Scott, J.
This case stands on the same grounds as the one immediately preceding, in all respects, excepting that the *589relators’ testator is shown to hare acquired the bonds of which he died possessed, with notice of the irregularities, and grounds of objection set up by the answer of the defendant to impugn the validity of the bonds. According to the opinion expressed in the preceding case, this circumstance can not affect the judgment to be rendered.
Peremptory mandamus awarded.
Brinkerhoee, C.J., and Wilder <>nd White, JJ., concurred.
Ranney, J., dissented.